DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 06/29/2020 are accepted by the Examiner.
Specification
The disclosure filed on 06/29/2020 is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites the limitation "The processor of claim 3" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, claim 8 recites the limitation "the fixed size feature maps" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9-10, claims 9-10 are rejected because they depend directly or indirectly from claim 8, and claim 8 is rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Gope (US 20210089888 A1) in view of Feng (US 20210374524 A1)
Regarding claim 11, Gope discloses receiving a plurality of training data samples (figure 1 input layer Gope specifically discloses “Input layer 20 includes one or more input nodes 21, etc., that present the input data, such as a color image”); and training a neural network based on the plurality of training data samples (figure 1 Gope specifically discloses “Training an ANN includes optimizing the connection weights between nodes by minimizing the prediction error of the output data until the ANN achieves a particular level of accuracy. One method is backpropagation, or backward propagation of errors, which iteratively and recursively determines a gradient descent with respect to the connection weights, and then adjusts the connection weights to improve the performance of the network”). Gope doesn’t specifically discloses randomly resizing the plurality of training data samples. Feng discloses randomly resizing the plurality of training data samples (figure 5, Feng specifically discloses “For Tiny ImageNet and LSUN, the images were randomly cropped or resized to 32×32, resulting in four datasets, TinyImageNet (crop), TinyImageNet (resize), LSUN (crop), LSUN (resize)”). Gope and Feng are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Gope the resizing disclosed by Feng. The suggestion/motivation for doing so would have been to consider several well-known different natural image datasets (Feng paragraph [0046]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 16, Gope discloses receiving a plurality of inference data samples including samples of different sizes (figure 1 input layer Gope specifically discloses “Input layer 20 includes one or more input nodes 21, etc., that present the input data, such as a color image”); generating feature maps of the plurality of inference data samples using a neural network trained on a plurality of size training data samples (figure 1 and 5 input layer Gope specifically discloses “Input data for the ANN model are transferred from memory 130 to HA 170 over communication bus 110, while output data from the ANN model are transferred from HA 170 to memory 130 over communication bus 110. The input data may include one or more input feature maps, while the output data may include one or more output feature maps” … “Certain convolutional layers down sample the input feature maps by using a strided convolution (i.e., s=2). FIG. 5 also depicts a generic convolutional layer 305, which includes convolution function 306, normalization function 307 and activation function 308. The pooling layer includes an average pooling function followed by a normalization function (i.e., a batch normalization) and an activation function (i.e., ReLU function), while the fully-connected layer feeds directly into the classification layer.”); pooling the feature maps of the plurality inference data samples to generate feature maps having a fixed size (figure 1 and 5 input layer Gope specifically discloses “A pooling layer reduces the dimensions of the output volume received from the preceding convolutional layer, and may calculate an average or a maximum over small clusters of data, such as, for example, 2×2 matrices. In certain embodiments, a convolutional layer and a pooling layer may form a single layer of a CNN. The fully-connected layers follow the convolutional and pooling layers, and include a flatten layer and a classification layer, followed by a normalization layer that includes a normalization function, such as the SoftMax function” … “Average pooling layer 340 has an input size of 7×7×1024, a pool size of 7×7, and an output size of 1×1×1024”); and classifying the fixed size feature maps to generate an indication of a class for each of the plurality of inference data samples (figure 1 and 5 input layer Gope specifically discloses “The fully-connected layers follow the convolutional and pooling layers, and include a flatten layer and a classification layer, followed by a normalization layer that includes a normalization function, such as the SoftMax function” … “Classifier layer 360 has an input size of 1×1×1000”). Gope doesn’t specifically discloses randomly resizing the plurality of training data samples. Feng discloses randomly resizing the plurality of training data samples (figure 5, Feng specifically discloses “For Tiny ImageNet and LSUN, the images were randomly cropped or resized to 32×32, resulting in four datasets, TinyImageNet (crop), TinyImageNet (resize), LSUN (crop), LSUN (resize)”). Gope and Feng are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Gope the resizing disclosed by Feng. The suggestion/motivation for doing so would have been to consider several well-known different natural image datasets (Feng paragraph [0046]). See also KSR above.
Regarding claims 12 and 17, Gope and Feng discloses claims 11 and 16. Gope also discloses images (figure 1 input layer Gope specifically discloses “Input layer 20 includes one or more input nodes 21, etc., that present the input data, such as a color image”).
Regarding claim 13, Gope and Feng discloses claim 11. Feng also discloses that the plurality of training data samples are randomly resized based on random numbers (figure 5, Feng specifically discloses “For Tiny ImageNet and LSUN, the images were randomly cropped or resized to 32×32, resulting in four datasets, TinyImageNet (crop), TinyImageNet (resize), LSUN (crop), LSUN (resize)”).
Regarding claims 14 and 18, Gope and Feng discloses claims 11 and 16. Feng also discloses determining that a. size of the plurality of training data samples are within a specified range and resizing given ones of the plurality of training data samples to within the specified range when the given ones of the plurality of training data sample are not within the specified range (figure 5, Feng specifically discloses “For Tiny ImageNet and LSUN, the images were randomly cropped or resized to 32×32, resulting in four datasets, TinyImageNet (crop), TinyImageNet (resize), LSUN (crop), LSUN (resize)”).
Regarding claim 15, Gope and Feng discloses claim 11. Gope also discloses adjusting one or more weights of the neural network based on the plurality of training data samples (figure 1 input layer Gope specifically discloses “One method is backpropagation, or backward propagation of errors, which iteratively and recursively determines a gradient descent with respect to the connection weights, and then adjusts the connection weights to improve the performance of the network”).
Regarding claim 19, Gope and Feng discloses claim 16. Gope also discloses determine a size of each of a plurality of mini-batches of the plurality of inference data samples and resizing the inference data samples of given ones of the plurality of mini-batches to within a predetermined size range (figures 1 and 5 input layer Gope specifically discloses “The Nesterov accelerated gradient (NAG) optimization algorithm may be used, as well as the other training hyperparameters, for training the Hybrid MobileNets. First, Hybrid MobileNets is trained with high-precision Strassen matrices (Wa, Wb, and Wc) for 200 epochs. With a mini-batch size per GPU of 128 on a 4 GPU system, the initial learning rate is 0.2, and later gradually reduced to zero following a cosine decay function”).
Allowable Subject Matter
Claims 1-2 and 4-7 are allowed if the above objections are overcome.
The following is an examiner’s statement of reasons for allowance: claims 1-2 and 4-7 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, a random resizing module configured to receive a plurality of training data samples of input data and generate a plurality of random size training data samples, a neural network configured to receive the plurality of random size training data samples, generate feature maps having a variable size for each of the plurality of random size training data samples, and train one or more parameters of the neural network based on the plurality of random size training data samples, a pooling module configured to receive the variable size feature maps for each of the plurality of random size training data samples, and generate corresponding feature maps having a fixed size for each of the plurality of random size training data samples and a classification module configured to receive the fixed size feature maps for each of the plurality of random size training data sample, and generate an indication of a class, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han (US 20210034971 A1) discloses method and system with neural network model updating.
Chen (US 20210097647 A1) discloses information processing method and terminal device.
Carmi (US 20210133976 A1) discloses systems and methods for functional imaging follow-up evaluation using deep neural network.
Venkatesan (US 20210174214 A1) discloses systems and methods for quantizing a neural network.
Meyer (US 20190042918 A1) discloses remote usage of machine learned layers by a second machine learning construct.
Yang (US 20160132750 A1) discloses local feature representation for image recognition.
Towal (US 11334789 B2) discloses feature selection for retraining classifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN A TORRES/           Primary Examiner, Art Unit 2636